           Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 1 of 13


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiff Robert Strong

 6                               UNITED STATES DISTRICT COURT

 7                             EASTERN DISTRICT OF CALIFORNIA

 8    ROBERT STRONG;                           CASE NO.: 	  2:18-­‐cv-­‐01246-­‐WBS-­‐AC	  
 9          Plaintiffs,
10                                             PLAINTIFF’S MOTION	  FOR	  PARTIAL	  
                                               SUMMARY	  JUDGMENT	  AND	  
11    v.                                       MEMORANDUM	  OF	  POINTS	  AND	  
                                               AUTHORITIES	  
12

13    CITY OF VALLEJO, JARRETT TONN,           DATE:	  May	  18,	  2020	  	  
      ANDREW BIDOU and DOE VALLEJO             TIME:	  1:30	  p.m.	  
14    POLICE OFFICERS 1-25;                    CTRM:	  5
15           Defendants

16

17

18

19

20

21

22

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 2 of 13


 1                                       STATEMENT OF FACTS

 2           At approximately 2:15 pm on April 19th, 2017 at the location of Springs Road/Lassen

 3   St. in the city of Vallejo, the Plaintiff (who is African American) was riding on the bus with his

 4   special needs client to the client’s house to drop the client off.

 5           The Plaintiff then made a phone call as he walked to his parked car near the client’

 6   home.

 7           Vallejo Police officer Tonn drove past on the opposite side of the street. The Plaintiff

 8   and Officer Tonn made eye contact as Tonn passed by, and as soon as the Plaintiff opened the

 9   door to his parked car while on the phone, Tonn had already made a U-Turn and pulled up in

10   front of the Plaintiff’s car.

11           Officer Tonn got out of his car, and approached Plaintiff and asked what was he doing in

12   the neighborhood. The Plaintiff responded that he had dropped off his client at his client’s house.

13   Officer Tonn then told the Plaintiff that he ran the plates of his car and that they came up expired

14   on April 2, 2017. (Defendants Depo Transcripts pg. 14 lines 17-20, exh “1” Body CamVideo

15   Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video Footage. 00:00-01:24, exh “3”

16   to Stanley Goff Decl.)

17           The Plaintiff politely corrected Officer Tonn and informed him that his registration did

18   not expire until the end of April 2017. Officer Tonn informed the Plaintiff that he was recording

19   on his body camera and the Plaintiff informed Tonn that he was recording the interaction on his

20   cell phone. (Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video

21   Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.)

22

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 3 of 13


 1          At that moment, Officer Tonn reached for the claimant’s phone and the claimant pulled

 2   away so that he couldn’t grab his phone. Officer Tonn then threw the Plaintiff onto the ground

 3   and placed him into a carotid hold, and told the Plaintiff to stop resisting while he was trying to

 4   breathe. (Defendant’s Response to Plaintiff’s request for Admissions. Pg.4 lines 5-12, exh “4”

 5   Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video Footage.

 6   00:00-01:24, exh “3” to Stanley Goff Decl.)

 7          The officer put his knee onto the Plaintiff’s head and forced it into the concrete. The

 8   Plaintiff’s lip scraped the concrete and started bleeding. The Plaintiff was subsequently arrested

 9   and detained for two hours and then released with Officer Tonn saying, “You seem like a nice

10   guy and you’re working so I’ll let you go”. He walked the Plaintiff outside.

11   III. LAW AND ARGUMENT

12   A. Standard On Summary Judgment

13          Summary judgment is proper "if the pleadings, the discovery and disclosure materials on

14   file, and any affidavits show that there is no genuine issue as to any material fact and that the

15   movant is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(c)(2). Because the purpose

16   of summary judgment "is to isolate and dispose of factually unsupported claims or defenses,”

17   (Celotex Corp. v. Catrett, 477 U.S. 317, 323-324 (1986)), "[i]f summary judgment is not

18   rendered on the whole action, the court should, to the extent practicable, determine what material

19   facts are not genuinely at issue." Fed.R.Civ.P. 56(d).

20

21

22

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 4 of 13


 1          The moving party bears the initial burden of demonstrating the absence of a genuine issue

 2   of material fact for trial. (Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).) If the

 3   moving party meets its burden, the burden of production then shifts so that "the non-moving

 4   party must set forth, by affidavit or as otherwise provided in Rule 56, `specific facts showing that

 5   there is a genuine issue for trial.'" T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809

 6   F.2d 626, 630 (9th Cir. 1987) (quoting Fed.R.Civ.P. 56(e)). The Court must view the facts and

 7   draw inferences in the manner most favorable to the non-moving party. (United States v. Diebold

 8   Inc., 369 U.S. 654, 655 (1962).)

 9          A "scintilla of evidence" is insufficient to support the non-moving party's position; "there

10   must be evidence on which the jury could reasonably find for the [non-moving

11   party]." Anderson, 477 U.S. at 252. Accordingly, this Court applies to either a defendant's

12   or plaintiff's motion for summary judgment essentially the same standard as for a motion for

13   directed verdict, which is "whether the evidence presents a sufficient disagreement to require

14   submission to a jury or whether it is so one-sided that one party must prevail as a matter of

15   law." Id. at 251-52.

16   PLAINTIFF’S RIGHTS UNDER THE FOURTH AMENDMENT WERE VIOLATED

17          Excessive force claims are to be analyzed under the Fourth Amendment and its standard

18   of objective reasonableness. (Scott v. Harris, 550 U.S. 372, 381-83, (2007); (Graham v. Connor,

19   490 U.S. 386, 395, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989).) "We first assess the quantum of

20   force used to arrest [the plaintiff]" and then "measure the governmental interests at stake by

21   evaluating a range of factors." (Davis v. City of Las Vegas, 478 F.3d 1048, 1054 (9th Cir. 2007).)

22          Factors that are considered are the severity of the crime at issue, whether the suspect

23   poses an immediate threat to the safety of the officers or others, and whether he is actively

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 5 of 13


 1   resisting arrest or attempting to evade arrest by flight. (Graham, 490 U.S. at 396); (Luchtel v.

 2   Hagemann, 623 F.3d 975, 980 (9th Cir. 2010).)

 3          The courts in the Ninth Circuit have long considered tasers an "intermediate, significant

 4   level of force that must be justified by the governmental interest involved." (Bryan v.

 5   MacPherson, 630 F.3d 805, 810, 826 (9th Cir. 2010)); (Oliver v. Fiorino, 586 F.3d 898, 903

 6   (11th Cir. 2009)) (recognizing that the Taser is "designed to cause significant, uncontrollable

 7   muscle contractions"); (Bryan, 630 F.3d at 810 (finding that Taser use "unquestionably seizes the

 8   victim in an abrupt and violent manner," and, "[a]ccordingly, the "nature and quality" of the

 9   intrusion into the interests of [the suspect] protected by the Fourth Amendment was quite

10   severe.")

11   The Nature and Quality of the Intrusion

12          In evaluating the severity of the intrusion on the Plaintiff’s Fourth Amendment rights,

13   both "the type and amount of force inflicted." must be evaluated. (Miller v. Clark Cty., 340 F.3d

14   959, 964 (9th Cir. 2003).); ("[T]he fact finder [must] evaluate 'the type and amount of force

15   inflicted.'" (Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994).)

16          The Ninth Circuit has made it clear that in evaluating the severity of the intrusion on a

17   plaintiff's Fourth Amendment rights, a court must assess not only the amount of force used (and

18   the severity of the resulting injury), but also the type of force used and the potential harm it may

19   cause. See Miller v. Clark Cty., 340 F.3d 964 (9th Cir. 2003). ("[W]e assess the gravity of the

20   particular intrusion on Fourth Amendment interests by evaluating the type and the amount of

21   force inflicted."; (Scott v. Harris, 550 US 372, 383 (2007).)

22

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 6 of 13


 1

 2          The Ninth Circuit has found that the carotid hold constitutes deadly force. Nava v. City of

 3   Dublin, 121 F.3d 453 (9th Cir. 1997), In Nava v. City of Dublin, the district court held that use of

 4   a carotid hold constitutes deadly force. In its review of this case on appeal, the Ninth Circuit did

 5   not disturb the trial court's finding that the carotid hold constituted deadly force.

 6          Here, Defendant Tonn has admitted in his response to the Plaintiff’s request for

 7   admissions that a carotid restraint was applied to the Plaintiff and this fact is evident based on the

 8   body camera footage. (Defendant Response to Plaintiff’s request for Admissions. Pg.4 lines 5-

 9   12, exh “4” Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video

10   Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.) Thus, the use of force by Defendant Tonn

11   was a severe intrusion on the Plaintiff’s Fourth Amendment rights. "Determining whether the

12   force used to effect a particular seizure is reasonable under the Fourth Amendment requires a

13   careful balancing of the nature and quality of the intrusion on the individual's Fourth

14   Amendment interests against the countervailing governmental interests at stake." Graham v.

15   Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989) (internal citations and

16   quotations omitted). Determining whether the force used was reasonable "requires careful

17   attention to the facts and circumstances of each particular case, including the severity of the

18   crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

19   others, and whether he is actively resisting arrest or attempting to evade arrest by

20   flight." Ibid. "The reasonableness of a particular use of force must be judged from the

21   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight . .

22   . ." Id. at 396-97. "In some cases . . . the availability of alternative methods of capturing or

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 7 of 13


 1   subduing a suspect may be a factor to consider." Smith v. City of Hemet, 394 F.3d 689, 701 (9th

 2   Cir. 2005).

 3          Turning to the first factor, Defendant Tonn initially stopped the Plaintiff for having an

 4   expired registration tag(s) on his car (a citable offense) (Defendants Depo Transcripts pg. 14

 5   lines 17-20, exh “1” Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam

 6   Video Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.) and he did not have probable cause

 7   to arrest the Plaintiff for not getting off of his cell phone when he was commanded to do so,

 8   because the Plaintiff was not on his cell phone speaking to anyone, but was simply recording the

 9   interaction between him and Defendant Tonn on his phone, which he had a constitutional right to

10   do. Nevertheless, even if it could be argued that the Defendant had a governmental interest in

11   arresting the Plaintiff for not following his commands, the crime of not getting off of a cell

12   phone when commanded to do so would not constitute a severe crime. (Young v. County of L.A.,

13   655 F.3d 1156, 1164 (9th Cir. 2012) Thus, this factor cuts against the Defendants’ justification

14   for the use of significant force. Defendants Depo Transcripts pg. 14 lines 17-20, exh “1” Body

15   CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video Footage. 00:00-

16   01:24, exh “3” to Stanley Goff Decl.

17          The most important of the three factors set out in Graham is "whether the suspect poses

18   an immediate threat to the safety of the officer[s]or others." 490 U.S. at 396. Further, Courts in

19   the Ninth Circuit have held that a the use of a carotid hold constitutes deadly force and that such

20   a use of force is not warranted, absent a party posing a threat of immediate danger or great bodily

21   harm to an officer. (Nava v. City of Dublin, 121 F.3d 453 (9th Cir. 1997).)

22          It is undisputed that Defendant Tonn placed the Plaintiff in a carotid hold, (Defendant

23   Response to Plaintiff’s request for Admissions. Pg.4 lines 5-12, exh “4” Body CamVideo

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 8 of 13


 1   Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video Footage. 00:00-01:24, exh “3”

 2   to Stanley Goff Decl.) thus, the Plaintiff would have had to pose a threat of immediate danger or

 3   great bodily harm to Defendant Tonn to warrant Tonn’s use of a carotid hold, however, it is

 4   undisputed that Plaintiff never posed a threat of immediate danger or great bodily harm to Tonn,

 5   as shown by the video footage and as admitted by Defendant Tonn in his deposition. Defendants

 6   Depo Transcripts pg. 13 lines 18-23; 26, lines 19-25; 27 lines 1; 29 lines 2-7, exh “1” to Stanley

 7   Goff Decl ) Also, the video footage shows that the Plaintiff did not pose any imminent threat to

 8   Tonn to warrant the use of such force. Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s

 9   Cell Phone Cam Video Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.)

10           Further, the video footage clearly shows that the Plaintiff was not talking to anyone on

11   the telephone and that he was simply recording the interaction between him and Defendant Tonn.

12   (Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam Video Footage.

13   00:00-01:24, exh “3” to Stanley Goff Decl.) The Plaintiff was taken to the ground without

14   provocation, did not offer any resistance while being taken to the ground and was then placed in

15   a carotid hold (choke hold) causing the Plaintiff extreme pain and distress and preventing him

16   from being able to breathe. (Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell

17   Phone Cam Video Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.) There are no facts

18   pointed out in the incident report, on the video footage or in Defendant Tonn’s deposition that

19   indicate that Plaintiff posed a threat of death or great bodily injury or any other imminent threat

20   to Defendant Tonn. (Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam

21   Video Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.)Thus, this factor weighs in the

22   Plaintiff’s favor.

23

24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 9 of 13


 1           Turning to the third factor in Graham, it is undisputed that based on Defendant Tonn’s

 2   deposition testimony and the video footage, that Plaintiff was taken out of his car and to the

 3   ground without provocation and placed in a carotid restraint, and that he did not offer any

 4   resistance while being taken out of his car, to the ground and placed in a carotid hold.

 5   (Defendants Depo Transcripts pg. 13 lines 18-23; 26, lines 19-25; 27 lines 1; 29 lines 2-7; 20

 6   lines 8-14, exh “1” Body CamVideo Footage. 00:00-01:11, exh”2”, Plaintiff’s Cell Phone Cam

 7   Video Footage. 00:00-01:24, exh “3” to Stanley Goff Decl.) Thus, this factor weighs in the

 8   Plaintiff’s favor.

 9   THE DEFENDANT IS NOT ENTITLED TO QUALIFIED IMMUNITY

10           “Qualified immunity protects government officers ‘from liability for civil damages

11   insofar as their conduct does not violate clearly established statutory or constitutional rights of

12   which a reasonable person would have known.” (Maxwell v. Cty. of San Diego, 708 F.3d 1075,

13   1082 (9th Cir. 2013); (Pearson v. Callahan, 555 U.S. 223, 231 (2009) To determine whether an

14   officer is entitled to qualified immunity, a court must conclude (1) whether the alleged

15   misconduct violated a constitutional right and (2) whether the right was clearly established at the

16   time of the alleged misconduct. (Maxwell, 708 F.3d at 1082).)

17

18

19

20

21

22

23

24

25

26
         Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 10 of 13


 1

 2      A. Violation of a Constitutional Right

 3          Excessive force claims are to be analyzed under the Fourth Amendment and its standard

 4   of objective reasonableness. (Scott v. Harris, 550 U.S. 372, 381-83, (2007); (Graham v. Connor,

 5   490 U.S. 386, 395, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989).) "We first assess the quantum of

 6   force used to arrest [the plaintiff]" and then "measure the governmental interests at stake by

 7   evaluating a range of factors." (Davis v. City of Las Vegas, 478 F.3d 1048, 1054 (9th Cir. 2007).)

 8          Factors that are considered are the severity of the crime at issue, whether the suspect

 9   poses an immediate threat to the safety of the officers or others, and whether he is actively

10   resisting arrest or attempting to evade arrest by flight. (Graham, 490 U.S. at 396); (Luchtel v.

11   Hagemann, 623 F.3d 975, 980 (9th Cir. 2010).)

12          The Ninth Circuit has found that the carotid hold constitutes deadly force. Nava v. City of

13   Dublin, 121 F.3d 453 (9th Cir. 1997), In Nava v. City of Dublin, the district court held that use of

14   a carotid hold constitutes deadly force. In its review of this case on appeal, the Ninth Circuit did

15   not disturb the trial court's finding that the carotid hold constituted deadly force.

16          Here, the Defendant violated the Plaintiff’s rights under the Fourth Amendment when he

17   placed the Plaintiff in a carotid hold, which constituted deadly force, because at the time that the

18   above-mentioned force was used, the Plaintiff was unarmed, did not pose any threat to

19   Defendant, any other officers or bystanders.

20          Thus, based on the Grahm factors that are to be considered when analyzing a Fourth

21   Amendment excessive force claim, the Plaintiff’s Fourth Amendment rights were violated.

22

23

24

25

26
         Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 11 of 13


 1
     B. Clearly Established Law
 2
            Further, it has been clearly established by 2017 when the events occurred in this case, that
 3
     the level of force employed by Defendant Tonn (placing someone in a carotid hold) was
 4
     significant. Bryan, 630 F.3d at 825; Blankenhorn, 485 F.3d at 480 (impact blows by punching or
 5
     kicking are considered significant or intermediate force capable of inflicting significant pain and
 6
     causing serious injury) and constituted deadly force, only to be used if faced with an immediate
 7
     threat of danger or great bodily harm. (Nava v. City of Dublin, 121 F.3d 453 (9th Cir. 1997),)
 8
            Therefore, the Defendant is not entitled to qualified immunity.
 9
                                              CONCLUSION
10
            The Court should grant the Plaintiff’s Motion for Summary Adjudication.
11
     Dated: March 31, 2020
12                                                         /S/ STANLEY GOFF

13                                                       Attorney for Plaintiff Robert Strong

14

15

16

17

18

19

20

21

22

23

24

25

26
     Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 12 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Case 2:18-cv-01246-WBS-AC Document 15-1 Filed 03/31/20 Page 13 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
